Citation Nr: 9912023	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD, allegedly resulting from two separate 
assaults occurring while he was in service.  His service 
medical records bolster his contentions, as service medical 
reports dated in February 1971 indicate that he was treated 
for a facial fracture, and lacerations to his face and neck, 
allegedly incurred when he was assaulted while sleeping in 
his barracks.  A second assault that involved a stabbing 
incident, noted as incurred during a fight, was recorded in 
service health records dated in September 1971.  Service 
connection for residuals of these injuries was granted in 
June 1972.

Private and VA medical records reflect that the veteran has 
been diagnosed with PTSD at least twice since 1997.  In a VA 
outpatient psychiatric intake report dated in September 1997, 
two examiners noted PTSD symptomatology, and opined that the 
veteran should be examined further to rule out PTSD.  A VA 
physician examined the veteran in September 1997, and 
concluded the examination with his clinical impression that 
the veteran was suffering from PTSD and major depression.  
Although he did not reach a clear conclusion as to the 
etiology of the veteran's PTSD, the VA examiner did go to 
some length setting forth the veteran's traumatic episodes 
while in service.  Due to the VA examiner's characterization 
of the veteran's statements pertaining to his PTSD etiology, 
the examiner's September 1997 report can be read to suggest 
the potential of a causal relation between the veteran's in-
service traumas to his current PTSD diagnosis.

In February 1998, another VA examiner diagnosed the veteran 
as suffering from PTSD.  This VA examiner noted, however, 
that his diagnosis was given on a "provisional" basis, as 
the examiner "d[id] not see a clear-cut connection between 
his current life-style and problems and the events that 
happened to him in the military."

In July 1998, VA received a letter from a private physician, 
Dr. K. S., who has treated the veteran for various 
conditions, among them diffuse arthralgia and depression.  
Without rendering a diagnosis, Dr. K. S. reported that the 
veteran has been seen by two other persons regarding PTSD; a 
psychologist, Dora H., and Douglas C.  Although Dr. K. S.'s 
letter states that Douglas C.'s "letters can become 
available to [VA]," there is no evidence of record showing 
attempts were made to obtain the records of either Douglas 
C., Dora H., or from other health care providers, if any.  
Such records should be associated with the file prior to 
further consideration by the Board.

Additionally, the veteran's representative, in an apparent 
effort to resolve the etiology of the veteran's PTSD, 
submitted a written request for an additional VA examination 
in May 1998.  In its May 1998 statement of the case, the RO 
indicated it would not honor that request because "the last 
VA examination was adequate for rating purposes, is a very 
recent exam, and it answers the question raised by the 
veteran's [representative] - specifically, the VA examiner 
noted no relationship between the current diagnosis and the 
veteran's experiences in service."  The Board disagrees with 
the RO's interpretation of the VA examiner's statement in the 
April 1998 examination report, wherein the examiner noted 
that he did not see a "clear-cut connection" between the 
veteran's current problems and the traumas he suffered while 
in service.  The Board concurs with the veteran's 
representative that further VA examination is necessary in an 
effort toward reaching a conclusion regarding the etiology of 
the veteran's PTSD.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the duty to assist the veteran in 
obtaining available facts and evidence to support his claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional examinations by 
a specialist when recommended or indicated.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The Board concludes, 
then, that another VA examination must be scheduled in order 
to resolve the apparent conflict between the apparent 
conclusions drawn in the VA examinations of September 1997 
and February 1998 regarding the etiology of the veteran's 
PTSD.

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify any sources of pertinent post-
service psychological treatment he has 
received.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the above-noted 
disorder.  In any case, particular 
efforts should be made to secure 
pertinent medical records in the 
possession of psychologist Dora H.; 
Douglas C.; and the University Pain 
Clinic.

2.  Thereafter, the RO should also 
arrange for a VA psychiatric examination 
of the veteran.  All necessary 
psychological studies and tests are to be 
accomplished. The claims file must be 
made available to the psychiatrist in 
conjunction with examination.  The RO 
must specify for the psychiatrist the 
stressors it has determined are 
corroborated by the evidence of record, 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to 
stressors in service has resulted in 
current psychiatric symptoms.  After a 
thorough review of the claims file, the 
psychiatrist should make particular 
inquiry into whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied, and if so, the 
examiner should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and a 
full explanation should be given as to 
why the stressors are considered 
sufficient under the standards of DSM-IV.

3.  The RO should advise the veteran that 
failure to report for the scheduled 
examination may have adverse consequences 
to his claim as the information requested 
on this examination addresses questions 
of causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  If 
the claim for service connection for a 
PTSD remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond. 


This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









